Case 8:21-cv-00839-SDM-AAS Document 122 Filed 08/11/21 Page 1 of 1 PageID 3940


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


    STATE OF FLORIDA,

          Plaintiff,

    v.                                          CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    ___________________________________/


                                        ORDER

          CDC’s unopposed motion (Doc. 121) to extend the time within which to

    respond to Florida’s complaint is GRANTED. No later than fourteen days after

    the mandate issues from the appeal of the preliminary injunction, CDC must

    respond to Florida’s complaint.

          ORDERED in Tampa, Florida, on August 11, 2021.
